Jenkins, P. J.
This case arises upon a writ of error by a claimant from an adverse decision of the superior court on his appeal from the award against him by the Department of Industrial Relations. It was undisputed that he had received compensation for several weeks for an injury arising out of and in the course of his employment; and the sole ques*261tion was whether he wás entitled to additional compensation for a continuing disability, including especially alleged pain and weakness in his left eye. While there was evidence for the claimant which might have supported a finding that the claimant’s disability continued at the time of the hearing, and that this arose from his injury, there was competent evidence by medical experts indicating that such alleged disability did not exist, and that the symptoms complained of could not have resulted from the injury to the claimant’s chest. Consequently, the findings of fact against him by the Department of Industrial Relations having the force and effect of a verdict of a jury approved by a trial judge, and being amply supported by evidence, the superior court did not err in deciding adversely to the appeal, and this court is without authority to disturb its judgment. Maryland Casualty Co. v. England, 160 Ga. 810 (129 S. E. 75); Payton v. Fidelity & Casualty Co., 47 Ga. App. 747, 748 (171 S. E. 392); Employers Liability Assurance Corporation v. Montgomery, 45 Ga. App. 634 (4) (165 S. E. 903); Ballard v. Butler, 45 Ga. App. 837, 838 (166 S. E. 220); Home Accident Ins. Co. v. Daniels, 42 Ga. App. 648 (157 S. E. 245).
Decided June 18, 1934.
J. J. Barge, for plaintiff.
Bryan, Middlebroolcs & Garber, John A. Dunaway, Y. G. Mitchell, for defendant.

Judgment affirmed.


Stephens and Sutton, JJ., concur.